DETAILED ACTION
Claims 1-21 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Specification
    Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Furthermore, it appears the term “capable” recited in line 2 should be changed to “capable of.”
Claim Objections
Regarding each of Claims 2 and 12, the last line, it appears that the language “at the at the” should be changed to “at the.”
Double Patenting
Claims 1, 4, 5, 8, 9, 11, 14, 15, 18, and 21 of this application are patentably indistinct from Claims 1, 2, 3, 6, 8, 10, 11, 12, 14, and 16, respectively, of U.S. Pat. Appl. No. 17/198,118.
Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 15, 16, 17, 18, 19, 20, and 21 of this application are patentably indistinct from Claims 1, 2, 5, 6, 7, 10, 14, 15, 16, 17, 18, 19, 20, 23, 24, and 25, respectively, of U.S. Pat. Appl. No. 16/931,292.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 5 and 15 are rejected since it is not clear what is meant by the term “detrimentally.”
Furthermore, regarding each of Claims 7 and 17, it is not clear what is meant by the term “safely.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-3, 5-8, 11-13, 15-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (WO 2017/180430 A1, hereinafter “Lewis”).
Specifically, regarding Claim 1, Lewis discloses a method for determining a route through a site (Abstract, FIG. 21), the method comprising: identifying, by an earth moving vehicle (EMV) positioned at a start point in the site, an end point in the site (p. 19, ¶ 1), wherein the end point represents a location in the site where the EMV is to perform an EMV operation (e.g., parking; p. 9, last ¶), generating, by a computer communicatively coupled to the EMV, a route between the start point and the end point, the start point and the end point represented as coordinates in a coordinate space of the site (Abstract, FIGS. 15 and 21, p. 54, last ¶ [between equations 3 and 4]), performing, for the generated route, an operation that applies a cost function to determine a resource cost for the EMV to navigate from the start point to the end point (p. 34, first paragraph), wherein the cost function considers a weighted combination of environmental conditions in the site that may affect navigation of the EMV from the start point to the end point (p. 34, first paragraph – p. 35, second paragraph), and responsive to determining that the resource cost of the generated route is a lowest considered resource cost for navigating between the start point and the end point, navigating the EMV along the generated route between the start point and the end point (p. 35, paragraph 2 – 4).
Regarding Claim 2, Lewis discloses a set of instructions configured to cause the EMV to excavate material from the location in the site (p. 26, ¶ 2). 
Regarding Claim 3, Lewis discloses that the end point is identified by a remote operator (p. 17, first ¶, p. 50, last ¶).  
Regarding Claim 5, Lewis discloses that an environmental condition of the weighted combination of environmental conditions is a risk averse area of the site, wherein conditions in the risk averse area detrimentally affect functionality of the EMV (p. 34, ¶ 2).
Regarding Claim 6, Lewis discloses that the obstacle is a feature of the site capable of hindering the navigation of the EMV, the feature comprising one or more pieces of equipment in the site (e.g., other traffic; p. 34, ¶ 2).
Regarding Claim 7, Lewis discloses that the risk averse area of the site comprises an area in the site where the EMV cannot [safely] navigate (p. 34, last ¶).
Regarding Claim 8, Lewis discloses that responsive to determining that the resource cost of the generated route is not the lowest considered resource cost for navigating between the start point and the end point (e.g., when no paths [are found] having a sufficiently high score; p. 35, ¶¶ 2 - 3), accessing a set of candidate routes between the start point and the end point, each candidate route of the set of candidate routes comprising unique instructions for navigating the EMV from the start point to the end point, identifying, from the set of candidate routes, an alternate route from the set of candidate routes with the lowest considered resource cost for navigating between the start point and the end point, and navigating the EMV along the alternate route from the start point to the end point (p. 33, the last ¶, p. 34, the last ¶, p. 35, ¶¶ 2-5). 
Claim 11-13 and 15-18 include language similar to that of Claims 1-3 and 5-8 and are rejected for reasons at least similar to those discussed above.  
Claims 21 includes language similar to that of Claim 1 and is rejected for reasons at least similar to those discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Kiegerl et al. (U.S. Pat. Pub. No. 2009/0076674 A1, hereinafter “Kiegerl”).
Lewis discloses substantially all of the limitations of the present invention and further discloses that an environmental condition of the weighted combination of environmental conditions considered by the cost function is an obstacle (p. 39, last paragraph), but does not disclose the claimed modifiable obstacle. 
However, Kiegerl discloses a cost function [that] is a modifiable obstacle, and wherein generating the route between the start point and the end point comprises: generating instructions for removing the modifiable obstacle from the site by adjusting a position of a tool mounted to the EMV, the instructions for removing the modifiable obstacle generated based on structural properties of the obstacle; and generating an obstructed route between the start point and the end point that includes the generated instructions for removing the modifiable obstacle (¶¶ [0017], [0019], [0029], [0046], [0056], [0095], [0106], [0111], [0117]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kiegerl with those of Lewis to provide a system for the automatic movement of material in a working area and minimize the driving around of obstacles, which leads to detours and delays in the work process which can substantially impair the efficiency of the automated system.
Claim 14 includes language similar to that of Claim 4 and is rejected for reasons at least similar to those discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833